Case 19-50277-SCS   Doc 308    Filed 10/31/19 Entered 10/31/19 15:09:05   Desc Main
                              Document      Page 1 of 6
Case 19-50277-SCS   Doc 308    Filed 10/31/19 Entered 10/31/19 15:09:05   Desc Main
                              Document      Page 2 of 6
Case 19-50277-SCS   Doc 308    Filed 10/31/19 Entered 10/31/19 15:09:05   Desc Main
                              Document      Page 3 of 6
Case 19-50277-SCS   Doc 308    Filed 10/31/19 Entered 10/31/19 15:09:05   Desc Main
                              Document      Page 4 of 6
Case 19-50277-SCS   Doc 308    Filed 10/31/19 Entered 10/31/19 15:09:05   Desc Main
                              Document      Page 5 of 6
Case 19-50277-SCS   Doc 308    Filed 10/31/19 Entered 10/31/19 15:09:05   Desc Main
                              Document      Page 6 of 6
